Title: To Thomas Jefferson from Thomas Hyde, 10 February 1808
From: Hyde, Thomas
To: Jefferson, Thomas


                  
                     
                        sir,
                     Georgia Jackson County Feby. 10th. 1808—
                  
                  having been Called the Command of a Volunteer Troop of Horse Composed of the Counties of Jackson, Clark, and Franklin, I deem it indispesible at this Awful crisis of our National Officers to offer to you Sir, through those Volunteer Citizen Soldiers Whome I have the honor to command the services which we may be Capable of in the Defence of our Common Country.—It would only be reiterating the General sentiment to say that we approve and approbate the Wise and Patriotic Measures which have so eminently Marked Your Administration, let it suffice to say, that I do as the Commanding Officer of the Company aforesaid, tender to You Sir our sacred honors, lives, and fortunes in the Defence of our National honor and Country’s interest; and We do confidently trust, that in the event of a War, which in its Consequences Must involve our Civil and religious liberties that You Will not as, and, in the Character of the President of the United States be unmindful that we have thus pledged ourselves—
                  I have the honor to be very respectfully Sir Yr. excellencyes Most Obt. and Humble Servant
                  
                  
                     signed   Thomas Hyde Capt—    
                        of 1st. Volr. Compy for the Countiesof Jackson, Clark and Franklinin the State of Georgia.—
                     A true Copy }
                     By Order of the Captain and’ Company
                           Rob Paxton Clk
                     
                   
                  
               